Citation Nr: 1815645	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-29 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Propriety of the reduction of the rating for ischemic heart disease from 30 percent to 10 percent, effective January 1, 2015.

2.  Entitlement to a disability evaluation in excess of 30 percent from May 30, 2012 to January 1, 2015, and in excess of 10 percent as of that date, for ischemic heart disease.

3.  Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD)

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an April 2017 hearing.  A transcript of the proceeding is of record.

The Board notes that in May 2016, during the pendency of the appeal, the RO increased the rating for the Veteran's PTSD from 50 to 70 percent, effective February 11, 2016, the date of his claim for an increased rating.  Although the Veteran did not file a notice of disagreement for this claim, and the August 2014 Form 9 did not mention the Veteran's increased rating claim for PTSD, the RO included the issue in a November 2016 SSOC on the basis that it was part and parcel of the Veteran's appeal for TDIU.  The issue was also addressed during the April 2017 Board hearing.  Therefore, the Board has assumed jurisdiction of this issue, and finds the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The issues of entitlement to an increased rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The reduction of the disability evaluation for ischemic heart disease from 30 percent to 10 percent, effective January 1, 2015, was proper, as reexamination disclosing improvement warranted the reduction.

2.  From May 30, 2012 to January 1, 2015, the Veteran's ischemic heart disease was not manifested by more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3.  For the period beginning January 1, 2015, the Veteran's ischemic heart disease has not been manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent disability rating for ischemic heart disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.13, 4.97, Diagnostic Code (DC) 7005 (2017).

2.  The criteria for a disability evaluation in excess of 30 percent from May 30, 2012 to January 1, 2015, and in excess of 10 percent as of that date, for ischemic heart disease, have not been met.  38 U.S.C. §§ 5107, 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, DC 7005 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination. See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria and Analysis

Prior to the rating reduction at issue, the Veteran was assigned a 30 percent rating for ischemic heart disease, effective from May 30, 2012.  The RO's October 2014 rating decision reduced the rating for ischemic heart disease to a 10 percent evaluation, effective January 1, 2015.  The Veteran contends that the October 2014 rating reduction was improper, and he seeks restoration of the 30 percent rating from January 1, 2015.  The Board finds that restoration of the 30 percent rating is not warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The RO has rated the Veteran's service-connected ischemic heart disease under 38 C.F.R. 4.104, DC 7005.  Pursuant to DC 7005, ischemic heart disease warrants a 10 percent rating for when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, with continuous medication required.  A 30 percent rating is warranted for when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7005.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

I.  Propriety of Rating Reduction

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  The due process protections of 38 C.F.R. § 3.105(e) apply in this case because the October 2014 rating decision reducing the rating at issue resulted overall in a reduction or of compensation payments.

In this case, the Veteran disagrees with an October 2014 rating decision to reduce his disability rating for service-connected ischemic heart disease from 30 percent to 10 percent, effective from January 1, 2015. 

By way of procedural history, in October 2012, the RO granted service connection for ischemic heart disease and assigned 30 percent disability rating.  In July 2014, the RO proposed to reduce the disability rating to a noncompensable evaluation.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 30 percent level and that he could request a predetermination hearing.  In response, the Veteran submitted a VA Form 9 substantive appeal in August 2014, which indicated that he instead wanted a hearing before the Board, which has since been conducted.  The RO promulgated the reduction in an October 2014 rating decision, which decreased the disability evaluation from 30 percent to 10 percent, effective January 1, 2015.  The Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction of the Veteran's ischemic heart disease was procedurally in accordance with the provisions of 38 C.F.R. § 3.105.

The remaining issue is whether the reduction was proper based upon the evidence of record.  For the reasons set forth below, the Board finds that the RO's reduction from 30 percent to 10 percent for service-connected ischemic heart disease was proper.  

The criteria governing rating reductions for certain service-connected disabilities are found in 38 C.F.R. § 3.344.  Ratings that have been continued for five years or more are governed by § 3.344(a) and (b), which provide that any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination that formed the basis for the original rating.  See Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Ratings that have been continued for less than five years are governed by § 3.344(c), which provides that a reexamination disclosing improvement is sufficient to warrant a reduction in rating.

As a 30 percent rating for ischemic heart disease was in effect from May 30, 2012 to January 1, 2015, which is less than five years, § 3.344(c) governs the propriety of the reduction to 10 percent.

Notably, the Veteran has several nonservice-connected heart conditions, to include supraventricular arrhythmia, mitral valve prolapse, non-ischemic cardiomyopathy, and bacterial endocarditis.  See March 2015 VA Examination.  Evidence at the time of the reduction, which was effective January 1, 2015, shows that the Veteran's metabolic equivalents (METs) were not due to his service-connected ischemic heart disease, but were the result of his nonservice-connected valvular heart disease.  See September 2012 VA Examination.  This finding was corroborated by the April 2014 VA examination report.  At that time, the examiner indicated that the Veteran's September 2010 catherization records showed very mild coronary artery disease, and his current heart condition and symptoms were primarily related to his bacterial endocarditis and subsequent mitral valve replacement.  The examiner reported that the Veteran had no symptoms relating to his mild non-obstructive coronary artery disease, and that his METs due to his service-connected condition were greater than 10.  

Accordingly, the Board finds that the rating reduction of the Veteran's service-connected ischemic heart disease from 30 percent to 10 percent, effective January 1, 2015, was proper.  Therefore, by extension, an increased disability rating for the appeals period from January 1, 2015 is not warranted.  

As the preponderance of the evidence shows the reduction was proper, the benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied.  38 U.S.C. § 5107(b).

II.  Increased Rating

From May 30, 2012 to January 1, 2015, the Veteran is in receipt of a 30 percent disability evaluation for his service-connected ischemic heart disease under 38 C.F.R. § 4.104, DC 7005, the criteria of which are noted above.  A 10 percent evaluation has been in effect since January 1, 2015.

The principal medical evidence of record is contained in the reports of the September 2012, April 2014, and March 2015 VA examinations.  The remainder of the medical treatment records contain no evidence materially inconsistent with the findings of these examinations as they relate to the severity of the Veteran's service-connected ischemic heart disease.  

During the September 2012 VA examination, the physician stated that cardiac catherization indicated that the Veteran had non-obstructive coronary artery disease.  The examiner found the Veteran's reported METs were less likely than not related to his service-connected ischemic heart disease, and were instead more likely than not attributable to his nonservice-connected valvular heart disease.

Similarly, in April 2014, a VA examiner stated that the Veteran's current heart condition and symptoms relate to his bacterial endocarditis and subsequent mitral valve replacement.  The physician also reported that the Veteran has no symptoms due to his mild non-obstructive coronary heart disease.  Therefore, his METs due to his coronary artery disease is greater than 10.  

From January 2015 onwards, the currently assigned 10 percent evaluation for the Veteran's service-connected ischemic heart disease is appropriate.  In March 2015, the Veteran was afforded a VA examination to assess the severity of his disability.  The examiner reported that the Veteran's METs were not due to his service-connected ischemic heart disease, but were the result of his other nonservice-connected heart conditions.  The examiner determined that the METs based only on his coronary artery disease would be 10 or greater.  In addition, the examiner noted that the Veteran has chronic congestive heart failure (CHF), but did not have any acute episodes of CHF within the past year.  As such, the Board finds that a disability evaluation in excess of 10 percent for the period from January 1, 2015 is not warranted.  

In summary, from May 30, 2012 to January 1, 2015, the Veteran's ischemic heart disease was not manifested by more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  For the period beginning January 1, 2015, the Veteran's ischemic heart disease has not been manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected residuals of ischemic heart disease. 


ORDER

Entitlement to a restoration of a 30 percent rating for ischemic heart disease from January 1, 2015 is denied.

Entitlement to a disability evaluation in excess of 30 percent from May 30, 2012 to January 1, 2015, and in excess of 10 percent as of that date, for ischemic heart disease is denied.


REMAND

The Veteran contends that his service-connected PTSD renders him unemployable.  See November 2014 Application for Increased Compensation Based on Unemployability.  However, the Board finds the evidence of record inadequate to adjudicate his claim.  Notably, since filing his claim for TDIU, the Veteran has been afforded two VA examinations to assess the severity of his PTSD, but neither of the examination reports adequately addresses the functional impact of his disability.  See April 2015 and March 2016 VA Examinations.  The Board therefore finds that a new VA examination is warranted to assess the extent to which the Veteran's PTSD affects his ability to secure or follow a substantially gainful occupation.  As such, the issues of an increased rating for PTSD and entitlement to TDIU are remanded to the RO for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).  

2.  After completing the requested development, arrange for the Veteran to undergo a VA mental health examination to evaluate the severity of his PTSD.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner must review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire format must be addressed.

In assessing the current nature and severity of the Veteran's PTSD, the examiner is asked to address the extent to which the functional impairment caused by the Veteran's PTSD impairs his ability to meet the demands of a job, whether sedentary or physical, and the time frame in which such impairment arose.  All conclusions reached by the examiner should be thoroughly explained.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


